



COURT OF APPEAL FOR ONTARIO

CITATION: Riddell v. The Law Society of Upper Canada, 2017
    ONCA 734

DATE: 20170922

DOCKET: M48269 (M47242)

Brown J.A. (In Chambers)

BETWEEN

Matthew Riddell

Responding Party/Moving Party

and

The Law Society of Upper Canada

Responding Party/Respondent

Lisa Mallia, for the moving party,
    The Law Society Tribunal

Matthew Riddell, for the responding party, acting in
    person

Suzanne Jarvie, for the responding party, The Law Society
    of Upper Canada

Heard: September 20, 2017

ENDORSEMENT

[1]

The Law Society Hearing Panel and the Law Society Appeal Panel ordered
    costs against the applicant, Matthew Riddell, following his abandonment of an
    application for a paralegal licence. Mr. Riddell applied before the Divisional
    Court for judicial review of the Appeal Panels decision. The Divisional Court
    dismissed his application:
Riddell v. The Law Society of Upper Canada
,
    2016 ONSC 6631. Mr. Riddell has brought a motion for leave to appeal to this
    court.

[2]

In April 2017, the Law Society Tribunal (Tribunal) wrote the Deputy
    Registrar of this court advising that Mr. Riddell had not served his motion for
    leave to appeal on it. The Tribunal took the position that since it had
    exercised its right under s. 9(2) of the
Judicial Review Procedure Act
,
    R.S.O. 1990, c. J.1 to participate in the judicial review proceeding before the
    Divisional Court, it was entitled to participate as of right as a party in the
    appeal proceedings before this court. Mr. Riddell had taken the position that
    the
Rules of Civil Procedure
did not require him to serve his leave
    motion materials on the Tribunal. The Tribunal asked the Deputy Registrar how
    to proceed. In July 2017, the Deputy Registrar advised the Tribunal to bring a
    motion for directions.

[3]

The Tribunal filed its motion for directions on September 6, 2017, which
    came before me. I posed several questions to Tribunal counsel:

(i)      Which
    statutory provision or rule of civil procedure entitled the Tribunal to
    automatic party status on an appeal before this court?

(ii)      How
    was automatic party status for a tribunal conducting adversarial hearings, such
    as those conducted by the Tribunal, consistent with the decision of the Supreme
    Court of Canada in
Ontario (Energy Board) v. Ontario Power Generation Inc.
,
    2015 SCC 44, [2015] 3 S.C.R. 147?

(iii)     Did
    the
Law Society Act
, R.S.O. 1990, c. L.8 provide for automatic
    participation rights for the Tribunal on statutory appeals from the Appeal
    Panel? If it did not, what effect did that have on the Tribunals position that
    it enjoyed automatic party rights on an appeal of a Divisional Court judicial
    review decision to this court?

(iv)     As a
    practical matter, what assistance could the Tribunal provide on an appeal in
    this case given it did not file materials or make submissions before the
    Divisional Court?

[4]

Tribunal counsel asked for an adjournment to another day to respond to
    these questions.

[5]

I demurred.

[6]

Mr. Riddells leave motion was filed on December 1, 2016. It needs to be
    dealt with on its merits. At the same time, I am alive to the limits of a
    single Chambers judge deciding questions such as these on an incomplete record.

[7]

This is a motion for directions. Accordingly, I direct that Mr.
    Riddells motion for leave to appeal proceed without the participation of the
    Tribunal. Given the Tribunals lack of substantive participation before the
    Divisional Court and the lengthy discussion of the jurisdiction to award costs
    issue in the reasons of the Hearing Panel and the Appeal Panel, I strongly
    doubt the Tribunal can assist this court on the leave motion. No doubt the
    responding party, the Law Society of Upper Canada, will make vigorous
    submissions on the issue.

[8]

In the event leave to appeal is granted, these directions do not
    foreclose the Tribunal from seeking further directions from this court,
    including through a motion for leave to intervene.

[9]

The parties agree there shall be no costs of this motion.

David Brown J.A.


